DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 43-47 in the reply filed on 12/20/2021 is acknowledged.
Claims 1-42 and 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190274889 A1 (Steward et al.), hereinafter Steward.
Regarding claim 43, Steward teaches a wound therapy treatment system (Fig. 3A), comprising: 
a wound dressing (300), the wound dressing comprising: 
a contact layer (320) having a plurality of openings formed at least partially therethrough [0067], the contact layer configured for placement in a wound bed [0090]; and 
a semi-rigid support layer (306 and 308) [0091] overlaying at least the contact layer (Fig. 3A); and 
a therapy unit comprising at least one of a negative pressure pump (750) and a fluid instillation pump, wherein at least one of the negative pressure pump and the fluid instillation pump is fluidly coupled to the support layer and is configured to deliver at least one of negative pressure to the wound bed or fluid instillation to the wound bed [0088].

Regarding claim 44, Steward teaches the wound therapy system of claim 43.
Steward further teaches a cover layer (312) disposed between the contact layer (320) and the support layer (306 and 308) (Fig. 3A).

Regarding claim 46, Steward teaches the wound therapy system of claim 43.
Steward further teaches a drape (302) layer disposed atop the support layer (306 and 308) (Fig. 3A).

Regarding claim 47, Steward teaches the wound therapy system of claim 43.
Steward further teaches the support layer (308) is formed from a material that comprises at least one of a rubber material and a plastic material, namely polyester [0050], the support layer (108) being the same as (308) [0063].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Steward in view of US 20090012482 A1 (Pinto et al.), hereinafter Pinto.
Regarding claim 45, Steward teaches the wound therapy system of claim 44.
Steward further teaches the cover layer (312) is formed from a material that comprises foam [0065].
Steward fails to teach the contact layer is formed from a material that comprises foam.
Pinto teaches a wound therapy system (Fig. 11B) wherein the contact layer (758) is formed from a material that comprises foam [0062].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact layer material of Steward with the foam of Pinto as a simple substitution of materials known in the art [Pinto 0062].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7846141 B2 discloses a wound therapy system comprising a plurality of layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781